PER CURIAM.
Defendant was found guilty by a district court jury of charges of aggravated robbery, Minn.St. 609.245, and theft of property valued at more than $2,500, Minn.St. 609.52, and was sentenced by the trial court to concurrent prison terms of 3 to 20 years for the robbery and 0 to 5 years for the theft. On this appeal from judgment of conviction, defendant challenges the sufficiency of the evidence on the identification issue and also contends that the trial court violated Minn.St. 609.035, the so-called single-behavioral-incident statute, in sentencing him for both offenses. There is no merit to the first contention but there is merit to the second one. In fact, the state concedes that the trial court erred in sentencing defendant for both offenses since they arose from the same incident and, accordingly, requests that the sentences be vacated and the case remanded for resen-tencing.
Sentences vacated; remanded for resen-tencing.